Citation Nr: 0923428	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-06 507	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hammer toes.




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA 
notice requirements applied to all elements of a claim.  A 
review of the record shows the Veteran was provided VCAA 
notice in April 2006.  He was also notified that the VCAA 
requirements applied to all elements of a claim in April 
2006.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for 
an adequate decision.  See 38 C.F.R. § 3.159 (2008).  A 
medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of 
disability, establishes that the Veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or 
disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the 
types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include credible evidence of continuity and symptomatology 
such as pain or other symptoms capable of lay observation.  
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In this case, the Veteran's October 1968 pre-induction 
report of medical examination noted an overlapping of the 
Veteran's second toes, bilaterally.  The examiner noted that 
he did not consider this disabling.  During his pre-
induction examinations, the Veteran reported that he was in 
good health and that he had not experienced foot trouble.  
The Veteran's November 1973 separation report of medical 
examination reported no foot problems and the Veteran stated 
that he was in good health.  

In December 2005, VA examiners noted the Veteran's 
complained of pain in his toes.  The Veteran stated that his 
toes ached in cold weather and with ambulation when bearing 
weight.  The examiner provided no diagnosis or medical 
opinion.  In an April 2006 consent to release records form, 
the Veteran stated that he had seen a private doctor, Dr. 
K., in December 2005, who told him he had a serious 
deformity that would get worse.  The records do not show 
evidence of any opinion from Dr. K or any similar medical 
opinion.  

In his April 2007 notice of disagreement, the Veteran stated 
that he saw a podiatrist in a VA hospital and that an 
examination of his feet was performed.  No reports of such 
studies are in the available record.  In order to determine 
whether the Veteran's bilateral hammer toe was aggravated in 
service, there must be further development.  Where, as here, 
the Veteran's statements have shown that his current 
disability may be associated with the in-service event and 
there is insufficient evidence to make a decision on the 
claim, the VA must provide an examination of the Veteran.  
McClendon, 20 Vet. App. at 81.  Additionally, if additional 
medical records exist, the RO must try to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care 
providers, VA and private, who have 
treated the Veteran in connection with 
his bilateral hammer toes.  After he 
has signed the appropriate releases, 
records should be obtained and 
associated with the claims folder.  In 
particular, the RO should obtain the 
Veteran's treatment records from Dr. K.  
All attempts to procure records should 
be documented in the file.  If records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are 
to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for review.

2.  The Veteran should be scheduled for a 
VA examination.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Feet Examination, revised on May 1, 2007.  
The examiner should review the claims 
file prior to his evaluation.  The 
physician should provide an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that a present bilateral 
hammer toe disability was incurred or 
aggravated as a result of active service.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



